DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2021 is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "best" is a relative term which renders the following claim limitations indefinite: “a best driver” in claim 1 line 10 and claim 22 line 47; “the second best driver” in claim 7 line 2; “the next best driver” in claim 7 line 3, claim 10 line 2, and claim 22 line 48; and “a best route” in claim 11 line 1 and claim 22 line 55. The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There are no claimed criteria for making a comparison to determine what constitutes the best.
Claims 2-21 depend from claim 1 and therefore inherit the above rejection of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-21 recite a series of steps and therefore recite a process.
Claim 22 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 22, as a whole, are directed to the abstract idea of receiving vehicle dispatch requests, processing the request, and monitoring the dispatch, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by reciting requesting, providing, and monitoring transportation services. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) by managing the interaction between a passenger and a driver. See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “receiving vehicle dispatch requests, processing the request, and monitoring the dispatch,” is recited by claiming the following limitations: logging on by a booker, entering passenger information, entering a pickup and drop-off location, searching for a vehicle, selecting a vehicle, determining a best driver, logging on by a driver, entering driver information, validating driver information, validating passenger information, validating the passenger app is running, inputting an IP address, using IP address to determine a location, validating the driver app is running, determining a route, triangulating driver location, triangulating passenger location, determining proximity of a passenger to the driver, confirming proximity of the driver and the passenger, entering information during driving, and confirming the driver and passenger are not in the same location. The mere nominal recitation of a cloud based server, a non-volatile memory, a database, a passenger user interface device, a driver user interface device, a network, a passenger app, a driver app, and hands free-communication does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 5-7, 10-11, 13-15, 18-19, and 21, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining a price, determining the best driver, finding a second driver, finding the next best driver, determining a best route, determining if a driver deviates, determining an estimated arrival time, confirming flight information, sending a settlement, sending a passenger review, and sending a driver review.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 22 recite the additional elements: a cloud based server, a non-volatile memory, a database, a passenger user interface device, a driver user interface device, a network, a passenger app, a driver app, and hands free-communication. The cloud based server, non-volatile memory, database, passenger user interface device, driver user interface device, passenger app, driver app, and hands free-communication limitations are no more than mere instructions to apply the exception using a generic computer component. The network is recited at a high level of generality (i.e., as a general means of gathering transportation data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of dispatching a driver in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transportation dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a cloud based server, a non-volatile memory, a database, a passenger user interface device, a driver user interface device, and a network. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a cloud based server (Specification [0075]), a non-volatile memory (Specification [0074]), a database (Specification [0076]), a passenger user interface device (Specification [0157]), a passenger app (Specification [0157]), a driver user interface device (Specification [0162]), a driver app (Specification [0162]), hands free-communication (Specification [0167]), a network (Specification [0071]-[0072]), and picking up a passenger (Specification [0137]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a cloud based server, a non-volatile memory, a database, a passenger user interface device, a driver user interface device, a network, and picking up a passenger. See MPEP 2106.05(f). The claims limit the field of use by reciting transportation elements. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 3, 16, and 20, the additional elements do not amount to significantly more than the judicial exception. Claims 3 and 20 recite a generic computer performing generic computer functions by reciting sending an alert (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and storing a review in a database (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). Regarding claim 16, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): entering changes hands free (Specification [0167]). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2, 4, 8-9, 12, and 17, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18, and 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. P.G. Pub. 2009/0326991 A1), hereinafter Wei, in view of Dixon et al. (U.S. P.G. Pub. 2011/0153495 A1), hereinafter Dixon, in view of Kong et al. (U.S. P.G. Pub. 2015/0296371 A1), hereinafter Kong.

Claim 1:
Wei discloses a method of dispatching vehicles for hire comprising: 
providing a system comprising at least one cloud-based server comprising a non-volatile memory (Wei [0045] backend office system is installed on a server at a data center);
logging onto the system by a booker (Wei [0084] client may download the EMP app and register for EMP services);
entering passenger information into the non-volatile memory by the booker (Wei [0084] client registers for services and enters payment information, home location, frequent pickup location, and contact information);
entering a pickup location and a drop-off location into the system by the booker (Wei [0081] schedule a ride; [0085] enter pick up address and desired destination);
searching for a vehicle in the system by the booker (Wei [0085] search for affiliate);
selecting a vehicle by the booker (Wei [0086] user agrees with the price);
determining by the system a best driver for a passenger (Wei [0069] select closest affiliate; [0081] closest available car; [0090] list of closest affiliate);
logging onto the system by the driver (Wei [0054] chauffeur or driver first logs in);
entering driver information into a database stored in the non-volatile memory (Wei [0054] chauffeur or driver first logs in);
automatically validating driver information by the system, and if the driver's information is validated, providing logon information for a driver app to the driver (Wei [0054] determine if chauffeur is registered);
running the driver app by the driver on a driver user interface device (Wei [0040] chauffeur peer station or module); 
automatically validating passenger information by the system, and if the passengers information is validated, providing logon information for a passenger app to the passenger (Wei [0084] client may download the EMP app and register for EMP services);
running the passenger app by the passenger on a passenger user interface device (Wei [0084] client may download the EMP app and register for EMP services);
validating by the system that the passenger app is running on the passenger user interface device (Wei [0085]-[0086] monitoring vehicle position);
Wei discloses monitoring the GPS location of both drivers and passengers (Wei [0055]; [0081]), however Wei does not disclose the following limitations, but Kong does:
inputting an internet protocol (IP) address of the passenger user interface device to the non-volatile memory (Kong [0031] IP addresses may be used to assist the GPS);
using the IP address by the system to determine a location of the passenger user interface device (Kong [0031] IP addresses may be used to assist the GPS);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of assisted GPS (A-GPS) of Kong for the GPS of Wei. Both A-GPS and GPS are known in the transportation art as a way to determine location of a device. Thus, the simple substitution of one known element in the art of transportation for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Wei’s system with the improved functionality to improve location accuracy when out of range of a GPS signal.
Wei discloses:
validating by the system that the driver app is running on the driver user interface device (Wei [0086] client can contact the drive at any time);
determining by the system at least one route for the driver between the pickup location and drop-off location, and providing the at least one route to the driver app for the driver to view on the driver user interface device (Wei [0054] turn assistance request; [0057] traffic delay alerts allow for alternative routes; [0059] driver provided with turn by turn instructions; [0060]-[0061] optimized route based on traffic);
picking up the passenger at the pickup location by the driver (Wei [0055] log arrival at pickup location; [0067] CPS confirms pickup arrival);
Wei discloses monitoring the GPS location of both drivers and passengers (Wei [0055]; [0081]), however Wei does not disclose the following limitations, but Kong does:
determining in real time a real time location of the driver user interface device using a global positioning system (GPS) in direct communication with the driver user interface device and if the GPS is not on determining in real time the location of the driver user interface device using triangulation (Kong [0031] assisted GPS reduces location detection time by using triangulation based on the location of cell towers);
determining in real time a real time location of the passenger user interface using the GPS in direct communication with the passenger user interface device and if the GPS is not on determining in real time the location of the passenger user interface device using triangulation (Kong [0031] assisted GPS reduces location detection time by using triangulation based on the location of cell towers);
One of ordinary skill in the art would have been motivated to incorporate the teachings of Kong in the system of Wei for the same reasons discussed above. 
Regarding the following limitations, Wei discloses monitoring the GPS location of both drivers and passengers (Wei [0055] client uses their current GPS location as the pick up address; [0081] GPS location of the transit vehicle), however Wei does not disclose the following limitations, but Dixon does:
determining proximity of the passenger to the driver by the system based on the real time locations of the driver user interface device and the passenger user interface device (Dixon Fig. 7A-7B Items 705, 720, 755; Fig. 9A-9C Items 910-930, 950-953, ; Fig. 10A-10B Items 1010, 1040, 1070; [0079], [0090] transit vehicle has proximity sensors such as ultrasound identification which communicates directly with similar sensors on a mobile device; [0081], [0089] using GPS location of transit vehicle to determine if a mobile device is on or off the transit vehicle; [0114], [0135] detecting proximity of a mobile device to a transit vehicle);
confirming by the system that the driver and passenger are in the same location during a ride based on the real time locations of the driver user interface device and the passenger user interface device (Dixon Fig. 7A-7B Items 705, 720, 755; Fig. 9A-9C Items 910-930, 950-953, ; Fig. 10A-10B Items 1010, 1040, 1070; [0079], [0090] transit vehicle has proximity sensors such as ultrasound identification which communicates directly with similar sensors on a mobile device; [0081], [0089] using GPS location of transit vehicle to determine if a mobile device is on or off the transit vehicle; [0114], [0135] detecting proximity of a mobile device to a transit vehicle);
One of ordinary skill in the art would have included a passenger confirmation such as GPS colocation or proximity sensors of Dixon in order to reduce fraud in transportation systems (Dixon [0004], [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include GPS colocation or proximity sensors as taught by Dixon in the system of Wei, since the claimed invention is merely a combination of old elements in the art of vehicle based transportation systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Wei’s system with the improved functionality to confirm a passenger is using a transportation system in order to reduce fraud.
Wei discloses the following limitation:
using a function on the driver user interface device by the driver that meets hands-free requirements to communicate with the system to enter information to the system during driving of the passenger by the driver (Wei [0040] chauffeur voice input; [0056] chauffeur voice command); and
Regarding the following limitation, Wei discloses monitoring the GPS location of both drivers and passengers (Wei [0055] client uses their current GPS location as the pick up address; [0081] GPS location of the transit vehicle), however Wei does not disclose the following limitation, but Dixon does:
confirming by the system that the driver and the passenger are not in same location after the driver leaves the passenger at the drop-off location based on the real time locations of the driver user interface device and the passenger user interface device (Dixon Fig. 7A-7B Items 705, 720, 755; Fig. 9A-9C Items 910-930, 950-953, ; Fig. 10A-10B Items 1010, 1040, 1070; [0079], [0090] transit vehicle has proximity sensors such as ultrasound identification which communicates directly with similar sensors on a mobile device; [0081], [0089] using GPS location of transit vehicle to determine if a mobile device is on or off the transit vehicle; [0072], [0104], [0117], [0127], [0132] determining if a mobile device has exited a vehicle).
One of ordinary skill in the art would have included the passenger confirmation such as GPS colocation or proximity sensors of Dixon for the same reasons discussed above.
Wei discloses the following limitation:
wherein the method is conducted without the use of a dispatch person communicating directly with the driver or passenger (Wei [0045] backend office system is installed on a server at a data center; [0084] client may download the EMP app and register for EMP services; [0040] chauffeur peer station or module).

Claim 2:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
wherein the booker is an account holder registered with the system (Wei [0084] client registers for services and enters payment information, home location, frequent pickup location, and contact information).

Claim 3:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
further comprising the system alerting the account holder if a requirement is not met, the requirement being at least one selected from the group of security requirements, ride management permissions, passenger requirements, booker requirements, and account holder requirements (Wei [0059] alerting customer if there is a delay or if the dispatch is stopped; [0085] alerting the customer if the service is unavailable).

Claim 4:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
wherein the passenger validation comprising address validation by geo location information (Wei [0055] client uses their current GPS location as the pick up address).

Claim 5:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
further comprising determining by the system a price for dispatching a vehicle to transport the passenger from the pickup location to the drop-off location, the price based at least one of the price of alternative transportation, time of day, seasonal demand, day of week, passenger ride history, passenger preferences, account preferences, vehicle type, competitor pricing, and local events (Wei [0086] client is billed; [0088], [0090] affiliates displayed with their rates).

Claim 6:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
wherein the system determines the best driver by weighing at least one of the following factors vehicle type, driver profile, languages spoken, country of origin, passenger capacity, luggage capacity, vehicle features, profitability, driver ranking based on reviews from passengers, location proximity to passenger, client preference, trip information, passenger preference, company preference, accountholder preference, or booker preference (Wei [0069] select closest affiliate; [0081] closest available car; [0090] list of closest affiliate).

Claim 7:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
wherein if the best driver rejects the ride, the second best driver is offered the ride, and repeating the steps of determining the next best driver until a driver accepts the ride (Wei [0059] if there is a serious delay the system determines if there is another vehicle nearby; [0069] if an affiliate cannot fill a reservation the reservation can easily be forwarded to the next closest affiliate; [0085] affiliate cannot fulfil a request within a time period so another affiliate is found).

Claim 8:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. However, Wei does not disclose the following limitation, but Dixon does: 
wherein the system determines the proximity of the passenger to the driver by the driver user interface device and passenger user interface device communicating with at least one of each other or the system (Dixon Fig. 7A-7B Items 705, 720, 755; Fig. 9A-9C Items 910-930, 950-953, ; Fig. 10A-10B Items 1010, 1040, 1070; [0079], [0090] transit vehicle has proximity sensors such as ultrasound identification which communicates directly with similar sensors on a mobile device; [0081], [0089] using GPS location of transit vehicle to determine if a mobile device is on or off the transit vehicle; [0114], [0135] detecting proximity of a mobile device to a transit vehicle).
One of ordinary skill in the art would have included the passenger confirmation such as GPS colocation or proximity sensors of Dixon for the same reasons discussed in claim 1.

Claim 9:
Wei in view of Kong and Dixon teaches all the elements of claim 8, as shown above. However, Wei does not disclose the following limitation, but Dixon does: 
wherein the driver user interface device and the passenger user interface device communicate by an ultra-low frequency signal and microphones (Dixon [0079] transit vehicle has proximity sensors such as ultrasound identification which communicates directly with similar sensors on a mobile device). 
One of ordinary skill in the art would have included the passenger confirmation such as GPS colocation or proximity sensors of Dixon for the same reasons discussed in claim 1.

Claim 10:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
wherein if the driver cannot fulfill the ride, the system determines the next best driver (Wei [0059] if there is a serious delay the system determines if there is another vehicle nearby; [0069] if an affiliate cannot fill a reservation the reservation can easily be forwarded to the next closest affiliate; [0085] affiliate cannot fulfil a request within a time period so another affiliate is found).

Claim 11:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
wherein the system determines a best route and sends the best route to the driver app (Wei [0054] turn assistance request; [0057] traffic delay alerts allow for alternative routes; [0059] driver provided with turn by turn instructions; [0060]-[0061] optimized route based on traffic).

Claim 12:
Wei in view of Kong and Dixon teaches all the elements of claim 11, as shown above. Additionally, Wei discloses: 
wherein the system determines the best route based on at least one of weather, construction, traffic accidents, detours, flight delays, and events (Wei [0054] turn assistance request; [0057] traffic delay alerts allow for alternative routes; [0059] driver provided with turn by turn instructions; [0060]-[0061] optimized route based on traffic).

Claim 13:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses: 
wherein the system determines when the driver deviates from the route and alerts the driver of the deviation (Wei [0059] alert based on deviation from planned route).

Claim 14:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses:
wherein the system determines an estimated time of arrival to the pickup location based on vehicle location and speed limits from the driver location to pickup location, and sends the estimated time of arrival to the passenger app (Wei [0086] tracking the driver includes an approximate arrival time).

Claim 16:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses:
the driver entering changes into the system during the ride by a hand-free method (Wei [0040] chauffeur voice input; [0056] chauffeur voice command).

Claim 17:
Wei in view of Kong and Dixon teaches all the elements of claim 16, as shown above. Additionally, Wei discloses: 
wherein the change comprises at least one of additional stops, delays, passenger requests, environmental, and accidents (Wei [0040] chauffeur voice input to confirm the status of the vehicle which includes automatically logging extra passengers, requests stops and ratings).

Claim 18:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses:
the system sending a settlement to the driver and/or passenger when the driver is at the drop-off location (Wei [0056] bill may be generated; [0086] billing client after the ride ends).

Claim 21:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. Additionally, Wei discloses:
the system sending a message to the passenger app to enter a review of the driver (Wei [0055] collect customer feedback).

Claim 22:
Wei discloses a system for dispatching vehicles comprising: 
a cloud based server connected to a network, the cloud based server being in communication with or comprising at least one non-volatile memory (Wei [0045] backend office system is installed on a server at a data center); 
a driver user interface device in communication with the cloud based server via the network (Wei [0040] chauffeur peer station or module); 
a passenger user interface device in communication with the cloud based server via the network (Wei [0084] client may download the EMP app and register for EMP services); 
a dispatch computer and/or dispatch user interface device in communication with the cloud based server (Wei [0045] backend office system is installed on a server at a data center); 
a driver app software module stored in the non-volatile memory, the driver app allowing a hand-fee communication between the driver and the system during driving a vehicle, and for allowing the driver to query where the passenger user interface device is located (Wei [0040] chauffeur voice input; [0056] chauffeur voice command); 
a passenger app software module stored in the non-volatile memory, the passenger app allowing the passenger to query where the driver user interface device is located (Wei [0085]-[0086] monitoring vehicle position); 
a database stored in the non-volatile memory, the database comprising an account holder records database (Wei [0045] backend office system is installed on a server at a data center); 
registration software stored in the non-volatile memory, the registration software allowing a user to register with the system and become an account holder (Wei [0084] client may download the EMP app and register for EMP services); 
booking software stored in the non-volatile memory, the booking software allowing an account holder to search for and select a vehicle, and to book a ride (Wei [0086] user agrees with the price); 
vehicle price software stored in the non-volatile memory, the vehicle price software determining a price for the vehicle selected (Wei [0086] client is billed; [0088], [0090] affiliates displayed with their rates); 
validation software stored in the non-volatile memory, the validation software validating that the driver app and passenger app are running on the driver user interface device and passenger user interface device during a ride (Wei [0085]-[0086] monitoring vehicle position); 
Wei discloses monitoring the GPS location of both drivers and passengers (Wei [0055]; [0081]), however Wei does not disclose the following limitations, but Kong does:
internet protocol (IP) address software stored in the non-volatile memory, the IP address software inputting the IP address of the passenger user interface device to the non-volatile memory and using the IP address to determine a location of the passenger user interface device (Kong [0031] IP addresses may be used to assist the GPS);
real time location software stored in the non-volatile memory, the real time location software determining in real time a real time location of the driver user interface device using a global positioning system (GPS) in direct communication with the driver user interface device and if the GPS is not on determining in real time the location of the driver user interface device using triangulation, and determining in real time a real time location of the passenger user interface device using the GPS in direct communication with the passenger user interface device and if the GPS is not on determining in real time the location of the passenger user interface device using triangulation (Kong [0031] assisted GPS reduces location detection time by using triangulation based on the location of cell towers); 
One of ordinary skill in the art would have been motivated to incorporate the teachings of Kong in the system of Wei for the same reasons discussed above in claim 1.
Regarding the following limitations, Wei discloses monitoring the GPS location of both drivers and passengers (Wei [0055] client uses their current GPS location as the pick up address; [0081] GPS location of the transit vehicle), however Wei does not disclose the following limitations, but Dixon does:
proximity software stored in the non-volatile memory, the proximity software determining the proximity of the driver user interface device to the passenger user interface device and to determine when the driver and passenger are in the same location based on the real time locations of the driver user interface device and the passenger user interface device (Dixon Fig. 7A-7B Items 705, 720, 755; Fig. 9A-9C Items 910-930, 950-953, ; Fig. 10A-10B Items 1010, 1040, 1070; [0079], [0090] transit vehicle has proximity sensors such as ultrasound identification which communicates directly with similar sensors on a mobile device; [0081], [0089] using GPS location of transit vehicle to determine if a mobile device is on or off the transit vehicle; [0114], [0135] detecting proximity of a mobile device to a transit vehicle);
One of ordinary skill in the art would have included a passenger confirmation such as GPS colocation or proximity sensors of Dixon in order to reduce fraud in transportation systems (Dixon [0004], [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include GPS colocation or proximity sensors as taught by Dixon in the system of Wei, since the claimed invention is merely a combination of old elements in the art of vehicle based transportation systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Wei’s system with the improved functionality to confirm a passenger is using a transportation system in order to reduce fraud.
Wei discloses the following limitation:
best driver software stored in the non-volatile memory, the best driver software determining the best driver for the passenger, and if the driver rejects the ride determining the next best driver until a driver accepts the ride (Wei [0069] select closest affiliate; [0081] closest available car; [0090] list of closest affiliate); 
Wei as modified by Kong teaches the following limitations:
driver location software located in the non-volatile memory, the driver location software monitoring the location of the driver before and during the ride, and providing the passenger app with the location of the driver based on the real time locations of the driver user interface device and the passenger user interface device (Wei [0085]-[0086] monitoring vehicle position); and 
route software stored in the non-volatile memory, the route software determining the best route for the driver and sending the best route to the driver app, and sending an alert to the driver if the driver deviates from the route during the ride based on the real time locations of the driver user interface device and the passenger user interface device (Wei [0054] turn assistance request; [0057] traffic delay alerts allow for alternative routes; [0059] driver provided with turn by turn instructions; [0060]-[0061] optimized route based on traffic).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kong and Dixon further in view of Chadwick et al. (U.S. P.G. Pub. 2015/0081362 A1), hereinafter Chadwick.

Claim 15:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. However, Wei does not disclose the following limitation, but Chadwick does: 
the system confirming passenger flight information and adjusting drop-off and/or pickup times based on the passenger flight information (Chadwick [0024] a user enters a flight number and the dispatching server adjusts pickup time based on flight arrival information).
One of ordinary skill in the art would have recognized that a flight delay outside of the passenger’s control can cause a passenger to miss a scheduled pickup. It would have been obvious to one of ordinary skill in the art before the effective filing date to include monitoring a passenger’s flight as taught by Chadwick in the system of Wei, since the claimed invention is merely a combination of old elements in the art of vehicle based transportation systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Wei’s system with the improved functionality to reduce the time wasted by the driver from a passenger’s flight delay.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kong and Dixon further in view of Radhakrishnan et al. (U.S. P.G. Pub. 2013/0246301 A1), hereinafter Radhakrishnan.

Claim 19:
Wei in view of Kong and Dixon teaches all the elements of claim 1, as shown above. However, Wei does not disclose the following limitation, but Radhakrishnan does: 
the system sending a message to the driver app to enter a review of the passenger (Radhakrishnan [0020] parties to a ride sharing transaction may provide a rating for one another; [0037] driver can provide a rating for the customer).
One of ordinary skill in the art would have included a system for driver’s to review passengers to inform future drivers on whether they would like to accept or decline a passenger’s ride request. It would have been obvious to one of ordinary skill in the art before the effective filing date to include this element as taught by Radhakrishnan in the system of Wei, since the claimed invention is merely a combination of old elements in the art of vehicle based transportation systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Wei’s system with the improved functionality to provide driver’s additional information on accepting or declining passengers.

Claim 20:
Wei in view of Kong, Dixon, and Radhakrishnan teaches all the elements of claim 19, as shown above. However, Wei does not disclose the following limitation, but Radhakrishnan does: 
the driver entering a passenger review into the passenger app, and the passenger review being stored in the database (Radhakrishnan [0020] parties to a ride sharing transaction may provide a rating for one another; [0037] driver can provide a rating for the customer; [0049] profile information, such as rating and feedback, is stored in a database).
One of ordinary skill in the art would have included the system for driver’s to review passengers of Radhakrishnan for the same reasons discussed in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628